Citation Nr: 1309354	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  07-27 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD) to include as secondary to the service-connected residuals of a gunshot wound to the right ankle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to November 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico which denied service connection for major depression.

In September 2011 and August 2012 decisions, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.

In January 2013, the Veteran and his spouse testified at a video conference hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record on the "Virtual VA" system.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.  


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal has been obtained. 

2.  The Veteran sustained an in-service physical injury to the right ankle which did not manifest in an acquired psychiatric disability during active service.

3.  The Veteran's current acquired psychiatric disability other than PTSD is not related to service or causally related or aggravated by the service-connected residuals of a gunshot wound to the right ankle.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability other than PTSD, to include as secondary to the residuals of a gunshot wound to the right ankle, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 C.F.R. § 3.303(a), service connection means that the facts, as shown by the evidence, establishes that a particular injury or disease was incurred coincident with service.  It may be granting by affirmatively showing inception or aggravation during service.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a) (2012).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.; see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In making all determinations, the Board must consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed, Cir. 2007).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.   See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

In this case, the Veteran contends that service connection is warranted for his acquired psychiatric disability other than PTSD.   

Review of the service treatment records show that the Veteran was identified as having an inadequate personality in February 1969, which is approximately one m
month after entering service.  The Board notes that personality disorders are not diseases within the meaning of the legislation authorizing disability compensation, and the evidence of record does not show the manifestation of a superimposed disease from personality disorder during service.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2012); VAOPGCPREC 82-90.  

Approximately one month later, a March 1969 record documents the Veteran suffered an accidental gunshot wound to the right ankle.  The Veteran underwent a psychiatric consultation and was diagnosed with inadequate personality, chronic, moderate, manifested by poor ability for social adaptation and tendency for hysteric display and impulsive behavior.  

At the time of separation from service, on a November 1970 report of medical history, the Veteran marked "yes" for having or ever having had depression or excessive worry; however, no further comments regarding the Veteran's mental status was noted.  Upon clinical evaluation at the November 1970 separation examination, review of the Veteran's psychiatric status was marked as "normal."   

Following separation from service, the evidence of record shows the Veteran has been diagnosed with an acquired psychiatric disability other than PTSD.  Specifically, following clinical evaluation at the February 2007 and December 2011 VA examinations, the Axis I diagnosis listed depressive disorder not otherwise specified (NOS).  A January 1993 private psychiatric report also documented the Axis I diagnoses included major depression.  

The Board finds that the weight of the evidence demonstrates the current acquired psychiatric disability other than PTSD is not related to service.  In fact, the February 2007 VA examiner concluded there is evidence to establish that the onset of the Veteran's depressive disorder was after a work-related accident on February 1992.  At that time, the Veteran developed depression and anxiety and started psychiatric treatment for the first time with a private psychiatrist and later at a VA Medical Center.  

Moreover, the December 2011 VA Disability Benefits Questionnaire (DBQ) examiner opined that "it is very evidence that the development of [the Veteran's] mental condition was due to a work-related incident and if any, the condition of Parkinson's disease diagnosed in the 1990's has to be considered as a likely factor that affected this Veteran's pre-existing depression, as his overall functioning." 

At the January 2013 Board hearing, the Veteran's wife mentioned she and the Veteran were married in October 1968.  She explained that prior to the Veteran's entry to service, he was a happy person, told jokes, make people laugh, wanted to have a career, and dreamt of being a professional baseball player.  Upon his return from service, she reported observing the Veteran as violent, aggressive, anxious, and would not sleep.  She concluded that the Veteran "suffered the anxiety episodes and loss of control because of his active service in the Army."  Furthermore, the Veteran requested that VA "[t]ake into consideration that [he] went through a lot of suffering [in service]."  
 
The Board acknowledges the Veteran and his wife are competent to report symptoms that they experience and observe at any time regarding the psychiatric disability other than PTSD because this requires personal knowledge as it comes through the use of his senses.  See Layno, 6 Vet. App. at 470.  They are not, however, competent and with the appropriate medical training and expertise to offer an opinion on a medical matter, including the etiology of the acquired psychiatric disability other than PTSD.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 186   (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  The question of causation, in this case, involves a complex medical issue that the Veteran and his wife are not competent to address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Since there is no nexus between service and the current acquired psychiatric disability other than PTSD, service connection cannot be granted on a direct basis.  

Next, the Board finds that the weight of the evidence demonstrates that the current acquired psychiatric disability other than PTSD is not causally related or aggravated by the service-connected residuals of a gunshot wound to the right ankle.  The medical opinions of record, with regard to this claim on appeal, do not etiologically relate the Veteran's acquired psychiatric disability other than PTSD to the service-connected residuals of a gunshot wound to the right ankle.  

At the outset, the Board notes that the RO granted service connection for residuals of a gunshot wound to the right ankle in an April 1971 rating decision.  

On VA examination in February 2007, the VA examiner diagnosed the Veteran with depressive disorder not otherwise specified (NOS) and opined that the condition is not caused by or a result of the service-connected residuals of a gunshot wound to the right ankle.  In this case, the February 2007 VA examiner provided sufficient rationale for the conclusion rendered; however, the Board finds the VA examiner's statement lacks probative value for this claim due to the absence of an opinion regarding whether the service-connected residuals of a gunshot wound to the right ankle aggravated the Veteran's current acquired psychiatric disability other than PTSD.     

Pursuant to the September 2011 remand instructions, the Veteran was seen for a December 2011 VA DBQ examination.  Following a full examination and consideration of the claims file, the examiner affirmed the Veteran's diagnosis of depressive disorder NOS and opined, in pertinent part, that the claimed condition is less likely than not proximately due to or the result of the Veteran's service-connected condition.  It was explained, in pertinent part, that "[n]othing in relation to development or aggravation of the Veteran's depressive disorder is found to be related or secondary to Veteran's service-connected physical conditions or any incident during military service as shown by the evidence reviewed and mentioned above."   

Since there is no nexus between the service-connected residuals of a gunshot wound to the right ankle and the current acquired psychiatric disability other than PTSD, and as the evidence is likewise negative with respect to whether the service-connected residuals of a gunshot wound to the right ankle aggravated the Veteran's acquired psychiatric disability other than PTSD, service connection cannot be granted on a secondary basis.  This and other medical opinions clearly not only indicate no connection between service and the current problem but also clearly indicate the source of the current problem: "it is very evidence that the development of [the Veteran's] mental condition was due to a work-related [post-service] incident and if any, the condition of Parkinson's disease diagnosed in the 1990's has to be considered as a likely factor that affected this Veteran's pre-existing depression, as his overall functioning."  Such evidence clearly indicating the reason for the current problem, well after service from February 1969 to November 1970, provides highly probative evidence against the claim of service connection based on aggravation.

For the reasons and bases discussed above, the Board finds that a preponderance of the evidence is against the claim for service connection for an acquired psychiatric disability other than PTSD to include as secondary to the residuals of a gunshot wound to the right ankle, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a February 2007 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed the Veteran it had to obtain any records held by any federal agency.  This letter also informed the Veteran that on his behalf VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the letter told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, an April 2011 letter included the type of evidence necessary to establish a disability rating and effective date.  Although this notice was not issued before the April 2007 rating decision on appeal, the Veteran has not been prejudiced, as the claim was readjudicated in a June 2012 supplemental statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claim on appeal, the evidence of record includes the Veteran's service treatment records, VA outpatient treatment records, statements from the Veteran, January 2013 Board hearing transcript, and VA examination reports dated February 2007 and December 2011.  The VA examiners reviewed the Veteran's claims file and medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board notes that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Pursuant to the Board's September 2011 remand instructions, the RO arranged for a VA DBQ examination in December 2011.  That examination report reflects that the examiner considered the evidence of record and the reported history of the Veteran, conducted a thorough examination of the Veteran, noting all findings necessary for proper adjudication of the matter, and explained the rationale for the opinion offered.  Hence, the Board concludes that the December 2011 VA DBQ examination was adequate and substantially complied with the September 2011 remand instructions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes); see also Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions). 

Pursuant to the Board's August 2012 remand instructions, the RO arranged for the Veteran to testify at a video conference hearing held before the undersigned Veterans Law Judge in January 2013.  VA's duty to assist is met.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

ORDER

Service connection for an acquired psychiatric disability other than PTSD, to include as secondary to the residuals of a gunshot wound to the right ankle, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


